 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                            No. CR-17-08292-001-PCT-DJH
10                          Plaintiff,                    ORDER
11   v.
12   Travis Colelay, Jr.,
13                          Defendant.
14
15           The defendant appeared in court with counsel. The defendant's probable cause
16   hearing was waived, and the detention hearing was held on the record including a proffer
17   by defense counsel. The Court finds probable cause to believe the defendant violated the
18   terms of his supervised release as alleged in the petition.       The Court further finds,
19   pursuant to Rule 32.1(a)(6), that defendant has failed to show by clear and convincing
20   evidence that he is not a flight risk or a danger.
21           IT IS HEREBY ORDERED that the defendant shall be bound over for further
22   proceedings on the petition to revoke his supervised release.
23           IT IS FURTHER ORDERED that the defendant is detained as a flight risk and a
24   danger, pending further revocation proceedings.
25           Dated this 13th day of November, 2019.
26
27
28
